UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7292



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CRAIG DEHAVEN GASKINS, a/k/a “C”,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-00-14)


Submitted:   December 11, 2003         Decided:     December 22, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig Dehaven Gaskins, Appellant Pro Se. William David Muhr, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Dehaven Gaskins appeals the district court’s order

denying his “Motion to Correct Sentence.”    We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See United States v. Gaskins,

No. CR-00-14 (E.D. Va. Aug. 12, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2